Citation Nr: 1044879	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling since June 24, 
2002, and 70 percent disabling since March 1, 2010.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to November 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters were previously before the Board in April 2009.  At 
that time, the Board found that additional development was 
warranted prior to issuing a decision on the merits.  The Board 
remanded the matters to the RO.  In June 2010, the RO granted a 
70 percent rating for PTSD, continued the denial of the claim for 
TDIU, and returned the matters to the Board.  As the Veteran is 
presumed to seek the maximum rating for the PTSD disability, the 
claims for increase during the periods in question remain viable 
on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Finally, in May 2010, the Veteran's spouse requested that she be 
appointed fiduciary to manage the Veteran's VA benefit payment.  
It does not appear that VA has responded to her request.  As 
such, this matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Prior to March 1, 2008, PTSD was of moderate severity and was 
manifested by disturbed sleep, some intrusive thoughts, 
difficulty trusting others, and difficulty maintaining 
concentration.  

2.  Since March 1, 2008, PTSD results in sleep impairment, 
nightmares, depressed mood, hypervigilence, poor concentration, 
impaired memory, and inability to establish and maintain 
effective work and social relationships.  Total occupational and 
social impairment is not shown.  

3.  The Veteran attended college in the 1970's but did not obtain 
a degree.  He completed a paralegal certificate while in prison 
in 1995 and last worked in 2004.  

4.  Affording the Veteran the benefit of the doubt, service-
connected disabilities preclude him from securing and following 
some form of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to March 1, 2008, the criteria for an evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic 
Code 9411 (2009).

2.  Since March 1, 2008, the criteria for a 70 percent rating, 
but not greater, for post-traumatic stress disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1-4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Veteran was provided VA notice letter in December 2004 and 
January 2010.  This letter addressed the criteria for an 
increased rating for PTSD and for TDIU.  In a September 2006 
letter, it generally described the way VA assigns disability 
ratings and effective dates.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  The 
Veteran identified VA treatment records for PTSD and they have 
been obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was provided VA 
examinations in April 2005 and March 2010.  

The examination reports reflect consideration of the Veteran's 
past medical history and current complaints, and included an 
appropriate psychiatric examination that were consistent with the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 
(2009).  In reaching this conclusion, the Board observes that the 
Veteran's claims folder was not available for review in 
conjunction with the April 2005 examination; however, the 
examiner did have access to and reviewed the Veteran's VA medical 
records.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), 
the Court found that guiding factors in evaluating the probity of 
a medical opinion are whether the opinion was based on sufficient 
facts or data, whether the opinion was the product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of the 
case.  Furthermore, a medical opinion may not be discounted 
solely because the examiner did not review the claims file.  
Nieves-Rodriguez at 304 (2008).  Both examination reports 
included a history provided by the Veteran.  The Board notes that 
the history provided was consistent with the evidence of record.  
As the examination reports are based on a accurate history 
provided by the Veteran that is consistent with the evidence 
contained in the claims folder along with a thorough psychiatric 
examination of the Veteran, the Board concludes that the lack of 
claims file review in April 2005 does not render the medical 
examination report inadequate.  

Finally, the Board finds that there has been substantial 
compliance with the Board's April 2009 Remand directive.  
Therein, the Board directed that the RO issue additional notice 
addressing the criteria for a higher rating for PTSD.  This was 
accomplished in the January 2010 VA letter.  The Board also 
requested that the RO obtain VA outpatient treatment records.  
The records were obtained.  Finally, the Board requested that the 
Veteran be afforded a VA examination.  This was accomplished in 
March 2010.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Analysis

A.  Evaluation of PTSD

The Veteran served in the U.S. Navy and saw combat while in the 
Republic of Vietnam.  For his service, he was recognized with 
several medals including the Combat Action Ribbon. 

He filed an initial claim seeking service connection for PTSD in 
1996.  In a September 1997 decision, the RO granted the claim.  
An initial 10 percent rating was assigned.  

In a December 2002 decision, the RO increased the rating to 50 
percent.  

In September 2004, the Veteran filed a new claim seeking an 
increased rating for PTSD.  He also claimed entitlement to TDIU.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2009); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  

The Veteran seeks a disability rating in excess of 50 percent 
prior to March 2010, and in excess of 70 percent since March 2010 
for service-connected PTSD.  PTSD is rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  PTSD is to be rated under 
the general rating formula for mental disorders under 38 C.F.R. § 
4.130 (2009).  The pertinent provisions of 38 C.F.R. § 4.130 
concerning the rating of psychiatric disabilities read in 
pertinent part as follows:

Under such Diagnostic Code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130.  

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

Finally, a 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation or name.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  

The Board finds that it is preferable to first address whether 
the criteria for a 100 percent rating have been met at any point 
during the appeal.  The Board finds, however, that at no point, 
do PTSD symptoms approximate the criteria for a 100 percent 
rating.  Symptoms typically associated with a 100 percent 
evaluation for PTSD are not demonstrated.  For example, there was 
no evidence of gross impairment in thought processes, persistent 
hallucinations or delusions, or a persistent danger of hurting 
himself or others.  Moreover, upon VA examination in March 2010, 
the examiner specifically noted that total occupational and 
social impairment was not demonstrated.  The Veteran had insight 
into his problems and had made some progress in therapy in 
controlling his anger.  In addition, while he avoided socializing 
outside of the home, he maintained a social relationship with his 
wife.  In sum, he is not shown to have total occupational and 
social impairment due to service-connected PTSD.  The GAF score 
of 45 assigned during the March 2010 examination also indicates 
that while PTSD results in serious symptoms, he maintains an 
ability to function in most areas.  In addition, while the 
Veteran is unemployed, he has not presented credible evidence 
showing that the unemployment is the result of his PTSD or that 
PTSD will result in his inability to maintain employment in the 
future.  Accordingly, the criteria for a 100 percent evaluation 
are not met.  

The Board will next consider whether an evaluation in excess of 
50 percent is warranted from the one-year period prior to the 
initiation of the current claim in September 2004, to March 1, 
2010, the effective date for the assignment of a 70 percent 
rating.  

For this period, the evidence consists of the results of the 
April 2005 VA examination and VA outpatient treatment records.  
The April 2005 VA examination revealed findings consistent with 
the 50 percent disability evaluation.  For example, PTSD resulted 
in disturbed sleep, some intrusive thoughts, difficulty trusting 
others, and difficulty maintaining concentration.  The examiner 
noted that the symptoms were of moderate severity.  The evidence 
reveals that the symptoms waxed and waned in severity, whereby at 
times he had difficulty focusing at work, while at other times he 
was able to focus and concentrate.  He had completed 10 months of 
employment at a credit card processing company but recently quit 
due to feeling stressed at work.  The PTSD symptoms did not 
interfere with his activities of daily living.  The GAF score 
assigned of 55 is representative of moderate symptoms and is 
consistent with the 50 percent disability rating assigned.  

Turning to the VA outpatient treatment records during this 
period, they reflect that the Veteran maintains social 
interactions by attending daily or weekly alcoholics anonymous or 
narcotics anonymous meetings.  A June 2007 VA Social Work clinic 
note, for example, indicates that he attends Vietnam combat 
therapy on a weekly basis and AA and NA meetings.  He was 
described as "an active participant in therapy."  There was no 
evidence of suicidal or homicidal ideation or psychoses.  He 
struggled, however, with sleep disturbance, intrusive thoughts, 
and anger management.  In so much as these records show 
occupational and social impairment with reduced reliability, they 
are consistent with a 50 percent disability evaluation.  

However, VA outpatient treatment records in mid-2008 show a 
worsening in functioning.  For example, a November 2008 VA 
treatment note indicates that the Veteran had no energy, poor 
concentration, limited sleep, and was irritable with low 
frustration tolerance.  He endorsed symptoms of hyperarousel.  
While he denied auditory or visual hallucination, his wife told 
him that he talked to imaginary friends.  While a mental status 
examination revealed no evidence of a formal thought disorder, 
the examiner noted that he was guarded and paranoid.  This 
evidence, documenting occupational and social impairment with 
deficiencies in most areas, more nearly approximates the criteria 
for a 70 percent evaluation.  

Similarly, during the March 2010 VA examiner, when describing the 
GAF score of 45, the examiner noted that the score represented 
the level of occupational and social impairment for "the past 
two years."  Given such, the Board finds that since March 2008, 
the criteria for a 70 percent evaluation are met.  

III.  TDIU

A TDIU rating may be assigned where the schedular rating is less 
than total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16(a) (2007).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) Disabilities resulting 
from common etiology or a single accident, (3) Disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric, (4) 
Multiple injuries incurred in action, or (5) Multiple 
disabilities incurred as a prisoner of war.  Id.

In discussing the unemployability criteria, the United States 
Court of Appeals for Veterans Claims (Court) has indicated that 
the unemployability question, or the veteran's ability or 
inability to engage in substantial gainful activity, has to be 
looked at in a practical manner and that the crux of the matter 
rests upon whether a particular job is realistically within the 
capabilities, both physical and mental, of the appellant.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).

Finally, marginal employment shall not be considered 
substantially gainful employment and generally shall be deemed to 
exist when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the poverty threshold.  38 
C.F.R. § 4.16(a), see Faust v. West, 13 Vet. App. 342 (2000).  

Here, service-connected PTSD is rated as 70 percent disabling.  
The Veteran is also service-connected for tinnitus, rated as 10 
percent disabling, and bilateral hearing loss, rated as non-
compensably disabling.  Thus, the schedular criteria for 
consideration of a total rating under 38 C.F.R. § 4.16(a) have 
been met.  Therefore, the determinative issue is whether the 
Veteran is shown to be unable to secure and follow a 
substantially gainful occupation because of his service- 
connected disability.  

There is no medical opinion stating that the Veteran is 
unemployable due to service-connected disabilities.  
Nevertheless, having reviewed the evidence, a finding of 
entitlement to a TDIU is supportable.  In this regard, the record 
reflects that while the Veteran has an education that includes 
some college credits, his work history reflects a long history of 
only marginal employment.  He worked in a grocery store in 1997 
and last worked for a 10-month period in 2004 at a credit card 
processing company.  He has not worked since 2004.  A VA 
audiologic examiner in February 2002 stated the practical 
restrictions associated with his tinnitus and hearing loss 
disability.  The examiner noted that while the Veteran would not 
be precluded from working in any vocation, he would have 
significant difficulty working in noisy environments and in 
environments that required him to use non-face-to-face 
communications.  

The fact that he would have to use face-to-face communications to 
accomplish work unfortunately affects his PTSD symptomatology.  
Those symptoms, as noted above, involve anger, irritability, and 
difficulty concentrating, reveal that the Veteran has significant 
difficulty with face-to-face communication.   

As was discussed in the law and regulations section above, the 
appropriate TDIU standard is not whether a veteran is able to 
obtain any employment, or to maintain marginal employment.  See 
Moore, 1 Vet. App. at 358.  Rather, the standard is a subjective 
one and is whether a veteran can obtain and maintain 
substantially gainful employment.  In that regard, the Board 
finds that the evidence is at least in equipoise as to whether 
the criteria of TDIU are met.  Thus, applying the benefit of the 
doubt rule, the Board finds that the Veteran's PTSD symptoms, in 
conjunction with his tinnitus and hearing loss are sufficient to 
prevent the Veteran from maintaining substantially gainful 
employment. 

In summary, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities.  Applying the benefit of the doubt rule, 
the appeal of the denial of TDIU is allowed.


ORDER

Prior to March 1, 2008, a rating in excess of 50 percent for 
post-traumatic stress disorder is denied.

Since March 2008, a 70 percent rating for post-traumatic stress 
disorder is granted, subject to the law and regulations governing 
the payment of monetary benefits.  

Entitlement to TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


